            Case 2:19-cr-00222-KJD-BNW Document 27
                                                26 Filed 06/02/20
                                                         06/01/20 Page 1 of 3



 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 3   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 4   Suite 701
     Las Vegas, NV 89101
 5   Office: (702) 382-4004
     Fax: (702) 382-4800
 6   rick@wmllawlv.com
     russ@wmllawlv.com
 7
     Attorneys for Defendant LANCE K. BRADFORD
 8
 9                                 UNITED STATES DISTRICT COURT
10                                   FOR THE DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                      )
12                                                  )
             Plaintiff,                             )
13                                                  )
                     vs.                            )        Case No. 2:19-CR-00222-KJD-BNW
14                                                  )
     LANCE K. BRADFORD,                             )        STIPULATION AND ORDER TO
15                                                  )        CONTINUE MOTION DEADLINES
             Defendant.                             )        (Second Request)
16                                                  )
17           IT IS HEREBY STIPULATED and agreed, by and between, LANCE K. BRADFORD,
18   Defendant, by and through his counsel, RICHARD A. WRIGHT, ESQUIRE, and RUSSELL E.
19   MARSH, ESQUIRE, WRIGHT MARSH & LEVY, and NICHOLAS A. TRUTANICH, United
20   States Attorney, by STEVEN W. MYHRE, Assistant United States Attorney, that the parties shall
21   have to and including July 3, 2020, within which to file any pretrial motions. The parties shall have
22   14 days within which to file responses to any motions; and seven days after that date to file any reply.
23           This stipulation is entered into for the following reasons:
24           1.      On September 20, 2019, this Court entered an Order designating this case as complex
25   and setting a schedule for filing pretrial motions, with such motions being due on or before May 4,
26   2020; responses due 14 days later; and any replies due within one week after that. (ECF No. 17.)
27           2.      The motions deadline has been previously extended for 30 days to June 3, 2020. (ECF
28   No. 21.)
            Case 2:19-cr-00222-KJD-BNW Document 27
                                                26 Filed 06/02/20
                                                         06/01/20 Page 2 of 3



 1              2.    Defendant Bradford requires additional time to prepare pretrial motions, among other
 2   reasons, due to the voluminous nature of the discovery in this case and scheduling and logistics
 3   issues caused by the coronavirus pandemic.
 4              3.    Failure to grant this request for additional time would deny the parties the opportunity
 5   to address properly prepare and brief appropriate pretrial motions.
 6              4.    Additionally, continuance of the current motions deadlines would be appropriate to
 7   promote the goals set forth under 18 U.S.C. § 3161(h)(7)(A), which provides that a court may grant
 8   a continuance on the basis of finding that the “ends of justice” served by a continuance outweigh the
 9   best interest of the public and the Defendant in a speedy trial.
10              5.    Additionally, denial of this request for continuance would result in a miscarriage of
11   justice.
12              6.    For all of the above stated reasons, the ends of justice would be best served by a
13   continuance of the motions deadlines as set forth above.
14              DATED: June 1, 2020.
15   WRIGHT MARSH & LEVY                                     NICHOLAS A. TRUTANICH
                                                             United States Attorney
16
     By /s/ Russell E. Marsh                                 By      /s/ Steven W. Myhre
17     RICHARD A. WRIGHT                                       STEVEN W. MYHRE
       RUSSELL E. MARSH                                        Assistant U.S. Attorney
18     300 S. Fourth Street                                    501 Las Vegas Boulevard South
       Suite 701                                               Suite 1100
19     Las Vegas, NV 89101                                    Las Vegas, NV 89101
20     Counsel for Defendant Bradford
21
                                 *************************************
22
23
24
25
26
27
28


                                                         2
           Case 2:19-cr-00222-KJD-BNW Document 27
                                               26 Filed 06/02/20
                                                        06/01/20 Page 3 of 3



 1                                                ORDER
 2          Based on the Stipulation between counsel for Defendant Bradford and the Government, and
 3   good cause appearing therefore, the Court hereby orders that the parties shall have to and including
 4   July 3, 2020, within which to file any pretrial motions; they shall have 14 days within which to file
 5   response to any motions; and seven days to file any replies.
 6                  6/2/2020
            Dated: _____________
 7
 8                                                 BRENDA N. WEKSLER
                                                   U.S. MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
